DETAILED ACTION
Claims 1-3, 5-6, 8-10, 12-13, 15-16, 18-19, and 21-23 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 5, 2021, has been entered.
 
Claim Interpretation
Referring to claims 2, 9, and 16, the claimed instructions are limited to performing the functionality set forth in paragraph [0029] of the specification.  This interpretation is consistent with the lower left module in the flowchart shown in MPEP 2111.01.
Referring to claims 3 and 10, the claimed “input operands” are inputs that are results of other instructions (paragraph [0002]).  Therefore, a constant-type instruction cannot include, as an input, a register, in a register file, that is written by a previous instruction.  Note that the examiner’s interpretation has changed since the previous Office Action.  This change in interpretation is based on more research done on the xzr register.  The xzr register does not appear to be a writable register (from page C1-123 of the attached ARM reference, writes to xzr are discarded).  Thus, it is the examiner’s understanding that the originally-disclosed ORR instruction (in original paragraph [0027]) is a constant-type instruction, because xzr is not an input that is a result of another instruction.  This is another reason why the original formats found in paragraph [0027] should be re-inserted.
Referring to claims 3, 8, 10, and 15, memory is interpreted to not include one or more registers of a register file.  This interpretation is necessary because claims 3 and 15 set forth that the instructions do not write to the memory.  From original paragraph [0027], most instructions write to register Xd.  Thus, if the claimed memory includes a register, claims 3 and 15 would encompass instructions that don’t write to a register, which is inaccurate.  The examiner notes this limitation is explicit in claims 8 and 10 because the memory that isn’t written to, nor read from, is that which is coupled to the processor.  From FIG.1, this means the memory can’t be a register because the registers are within the processor, not coupled to the processor.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 23, applicant claims that determining whether the first plurality of constant registers includes a constant register that is available comprises accessing a second list that identifies which registers of the second plurality of registers are available.  It appears to the examiner that the system would only need to check the first list (as claimed in lines 3-4) to determine availability of a register of the first plurality.  Applicant has not adequately described how accessing the second list related to the second plurality determines whether a register is available in the first plurality.  Thus, claiming accessing the second list as part of the determining amounts to new matter.  It appears that applicant could replace “determining…is available” (lines 1-2) with --assigning a destination address to the instruction-- (from claim 22, lines 1-2).  This step could involve accessing both lists.  Otherwise, if applicant believes this concept is adequately described in the original specification, please point the examiner to such support.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite the following limitations for which there is a lack of antecedent basis:
In claim 15, starting in line 6, all instances of “the instruction”, as this could refer to the instruction of line 3 or the instruction of line 5.  Applicant should insert a unique descriptor prior to each reference to the instruction set forth in line 3 (e.g. “a first instruction”, “a given instruction”, etc.)
In claims 16 and 18, “the instruction” for similar reasons. 
Claims 16 and 18-19 are rejected due to their dependence on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eickemeyer et al., U.S. Patent No. 6,336,160 (herein referred to as Eickemeyer).
Referring to claim 1, Eickemeyer has taught a computer-implemented method, comprising:
a) receiving an instruction by a processing pipeline of a computer processor (see column 4, lines 34-51.  Under a first interpretation, the claimed instruction is “the subsequent instruction that uses the target register to the sector that is found to have the constant value”.  Under a second interpretation, the claimed instruction is the inherent instruction that loads a constant register.  An instruction is generally processed from fetch to writeback as shown in the pipeline of FIG.4);
b) assigning a register file to the instruction (again, see column 4, lines 34-51.  Under the first interpretation, the subsequent instruction’s source register will be renamed to the register including the desired constant.  Thus, register file 301 (specifically constant sector 305) is assigned to that instruction.  Under the second interpretation, to load a constant value, a constant register, and, thus, the register file including that constant register must be assigned to the instruction performing the load);
c) determining a value of a constant associated with the instruction using an opcode of the instruction and a program counter value associated with the instruction (Under the first interpretation, the subsequent instruction will determine a constant by reading the constant.  In order to read the constant, the instruction must first be fetched (using an inherent program counter), and once it is fetched, the opcode is decoded to control circuitry to read and use a constant (e.g. determine a constant value).  An opcode of an instruction that does not use a constant will not control circuitry to determine a constant.  Under the second interpretation, for a given instruction to load/move a constant into a register, i.e., to determine a constant value, an inherent program counter is used to fetch the given instruction, and once the given instruction is fetched, the opcode must be recognized as performing a load/move of the constant to the constant register.  Without the program counter, no instruction would be fetched, and without an opcode specifying a load of a constant register, a constant to be loaded is not determined.  Thus, the determining the constant requires both the program counter and the opcode); and 
d) writing the value of the constant to the register file (again, see column 4, lines 34-51.  Under either of the above interpretations, the constant is loaded/written into a constant register.  The examiner additionally notes that the writing step is not claimed as being performed by the instruction).
Referring to claim 5, Eickemeyer has taught the computer-implemented method of Claim 1, further comprising detecting a value of a bit, and wherein the value of the bit indicates whether the instruction is a type of instruction that has a constant value associated therewith (from column 4, lines 34-51, an instruction that includes an N-bit source register that matches the N-bit target register of a previous nullified constant-generating instruction is detected.  Thus, if N-1 bits of the source identifier match the corresponding N-1 bits of the target identifier of the nullified instruction, then the remaining bit of the N bits dictates whether that instruction is referencing the same constant produced by the nullified instruction.  That is, if the nullified instruction was to write a constant to target register 010110, then the subsequent instruction will be detected as a constant-type of instruction if bit 5 is a 0 when bits 4:0 are 10110.  If bit 5 is a 1, it may not be detected as the constant-type of instruction).
Referring to claim 6, Eickemeyer has taught the computer-implemented method of Claim 1, further comprising determining whether the register file is available prior to said assigning (again, from column 4, lines 34-51, the register will include a constant sector “if all the register bits are not in use by the instructions”.  As such, constants registers are only available for assigning if they are available, i.e., if the processor is not using all bits in the registers for other purposes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8-9, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eickemeyer in view of the examiner’s taking of Official Notice.
Referring to claim 2, Eickemeyer has taught the computer-implemented method of Claim 1, but has not taught wherein the instruction is a reduced instruction set computer (RISC) instruction selected from a group consisting of: an ADR instruction; an ADRP instruction; a BL instruction; an ORR instruction; an MOVZ instruction; and an MOVN instruction.  However, such instructions are known in the art.  For instance, MOVN is known in the art and is used to move immediate data into a register.  One of ordinary skill in the art would have recognized that this could be used as the claimed instruction to load a constant into the register file.  Further, an ORR instruction that performs a bitwise inclusive (OR) operation is well known in the art.  One of ordinary skill in the art would have recognized that this could be used as the claimed instruction to perform an OR operation using a constant value.  RISC is also a known simple architecture.  As such, in order to perform a basic logic/move operation as part of a simple architecture in Eickemeyer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eickemeyer such that the instruction is a reduced instruction set computer (RISC) instruction selected from a group consisting of: an ADR instruction; an ADRP instruction; a BL instruction; an ORR instruction; an MOVZ instruction; and an MOVN instruction.
Referring to claim 8, Eickemeyer has taught a system (FIGs.1, 2, and 3 all show systems), comprising:
a) a processor (FIG.3, CPU 201) comprising a processing pipeline (FIG.4 shows a pipeline from fetch to writeback), the processing pipeline comprising an execution unit (FIG.3, at least one of 321, 323, 325, and 327, which are units that carry out the execution stage of the pipeline (step 423)),
b) the processor further comprising a plurality of register files (see column 4, lines 34-51 and FIG.3, which shows register files 305 and 307, which make up register file 301, and register files 309 and 311, which make up register file 303.  Thus, there are anywhere from two to six register files depending on interpretation) and a cache (see FIG.3, cache 315); and
c) a memory coupled to the processor (see FIG.2 and note that at least RAM and ROM (both memories) are coupled to the CPU);
d) wherein the processor performs operations comprising:
d1) receiving an instruction into the processing pipeline (see FIG.4, step 403.  An instruction is fetched/received in the pipeline.  Also, see column 4, lines 34-51, and note that, under a first interpretation, the claimed instruction is “the subsequent instruction that uses the target register to the sector that is found to have the constant value”.  Under a second interpretation, the claimed instruction is the inherent instruction that loads a constant register);
d2) assigning a register file of the plurality of register files to the instruction (again, see column 4, lines 34-51.  Under the first interpretation, the subsequent instruction’s source register will be renamed to the register including the desired constant.  Thus, register file 301 (specifically constant sector 305) is assigned to that instruction.  Under the second interpretation, to load a constant value, a constant register, and, thus, the register file including that constant register must be assigned to the instruction performing the load);
d3) determining a value of a constant associated with the instruction using an opcode of the instruction and a program counter value associated with the instruction (Under the first interpretation, the subsequent instruction will determine a constant by reading the constant.  In order to read the constant, the instruction must first be fetched (using an inherent program counter), and once it is fetched, the opcode is decoded to control circuitry to read and use a constant (e.g. determine a constant value).  An opcode of an instruction that does not use a constant will not control circuitry to determine a constant.  Under the second interpretation, for a given instruction to load/move a constant into a register, i.e., to determine a constant value, an inherent program counter is used to fetch the given instruction, and once the given instruction is fetched, the opcode must be recognized as performing a load/move of the constant to the constant register.  Without the program counter, no instruction would be fetched, and without an opcode specifying a load of a constant register, a constant to be loaded is not determined.  Thus, the determining the constant requires both the program counter and the opcode); and
d4) writing the value of the constant to the register file (again, see column 4, lines 34-51.  Under either of the above interpretations, the constant is loaded/written into a constant register.  The examiner additionally notes that the writing step is not claimed as being performed by the instruction).
e) Eickemeyer has not taught that cache 315 is an instruction cache.  Eickemeyer is silent on the type of information stored in this cache.  However, instruction cache and its advantages are well known in the art.  Such a cache provides for relatively fast access (e.g. compared to main memory) of recently-used instructions that are likely to be used again in the future.  As such, in order to improve speed of instruction fetching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eickemeyer such that cache 315 is an instruction cache.
Claims 9 and 12-13 are rejected for similar reasons as claims 2 and 5-6, respectively.
Referring to claim 21, Eickemeyer, as modified, has taught the system of Claim 8, wherein the plurality of register files comprises: a first plurality of constant registers, wherein each constant register of the first plurality of constant registers is dedicated to holding a value of a constant (see FIG.3, sector 305, column 1, line 51, to column 2, line 2, and column 4, lines 34-51.  Under a first interpretation, this first plurality 305 is dedicated to holding constant values when 32-bit programs are running (and thus are not writing values greater than 32 bits to the registers).  Alternatively, under a second interpretation, any portion of 305 may be the first plurality); and a second plurality of registers other than the first plurality of constant registers (under the first interpretation, see FIG.3, sector 307.  Under the second interpretation, another portion of sector 305 may be the second plurality).

Claims 3, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eickemeyer in view of Denio et al., U.S. Patent No. 5,355,485 (herein referred to as Denio).
Referring to claim 3, Eickemeyer has taught the computer-implemented method of Claim 1, but has not taught wherein the instruction comprises an instruction that has zero input operands, one destination operand, and no effect on the condition code register, does not read from memory, does not write to the memory, and does not require as input a result from another instruction.  However, Denio has taught a MOVK (move constant) instruction that loads a constant K into a register (see Table 1 in columns 15-16).  This instruction is a constant-type instruction that has zero input operands read from memory by the instruction, one destination Rd, and no effect on the status register (also known as condition code register) (see the description of MOVK in Table 1).  It also does not read from or write to memory (which is not interpreted to include a register), and does not require a result from another instruction (it merely requires K, which is in the instruction).  One of ordinary skill in the art would have recognized that this instruction could serve the purpose of loading a constant into a register in Eickemeyer.  It is simple and straightforward and is a predictable one of a number of finite means to the end.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eickemeyer such that the instruction comprises an instruction that has zero input operands, one destination operand, and no effect on the condition code register, does not read from memory, does not write to the memory, and does not require as input a result from another instruction.
Claim 15 is rejected for similar reasons as claims 1 and 3.
Claims 16 and 18-19 are respectively rejected for similar reasons as claims 2 and 5-6.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eickemeyer in view of the examiner’s taking of Official Notice and Denio.
Claim 10 is rejected for similar reasons as claim 3.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eickemeyer in view of the examiner’s taking of Official Notice and Shebanow et al., U.S. Patent No. 5,675,759 (herein referred to as Shebanow).
Referring to claim 22, Eickemeyer, as modified, has taught the system of Claim 21, but has not taught wherein said assigning comprises assigning a destination address to the instruction, and wherein the operations further comprise: prior to said assigning the destination address to the instruction, determining whether the first plurality of constant registers includes a constant register that is available; wherein when the first plurality of constant registers includes an available constant register, the destination address assigned to the instruction is a destination address for the available constant register, and otherwise the destination address assigned to the instruction is a destination address for a register of the second plurality of registers.  However, Shebanow has taught one way to implement register renaming, which Eickemeyer performs.  Shebanow keeps a list of free registers to be assigned for writing data.  The list initially holds physical register identifiers in order (e.g. a list from PR0 to PR9 (see FIG.3a, list 34, where the head points to the next free register, and the head has already been incremented from the PR0 starting position through PR4 (which were assigned in order in unit 30).  The claimed first and second pluralities may be arbitrarily defined portions.  For instance, the first plurality could correspond to physical registers PR0 through PR4, and the second plurality cold corresponds to physical registers PR5 through PR9.  In such a situation, when the head pointer points to PR5, it is determined that there is no more available registers in the first plurality (PR0 through PR4).  As such, a register from the second plurality (PR5) is assigned as a destination address.  Had the head pointer been pointing to PR4 (e.g. one instruction earlier), then it would have been determined that there is an available register in the first plurality and it would be appropriately assigned as the destination address (as shown in FIG.3a, unit 30, where it is assigned as the destination address corresponding to logical register 4 (LR4).  This is one way simple way to implement register renaming using a circular queue and head/tail pointers to track which registers are free.  In addition, per the abstract, Shebanow’s system allows for accommodation of backup/backstep procedures to recover from exception/mis-speculation.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eickemeyer such that said assigning comprises assigning a destination address to the instruction, and wherein the operations further comprise: prior to said assigning the destination address to the instruction, determining whether the first plurality of constant registers includes a constant register that is available; wherein when the first plurality of constant registers includes an available constant register, the destination address assigned to the instruction is a destination address for the available constant register, and otherwise the destination address assigned to the instruction is a destination address for a register of the second plurality of registers.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable over the prior art if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Please note the 112 rejection of this claim.  Any amendment that changes scope of claim 23 to address the 112 rejection may necessitate a prior art rejection.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 23, the prior art of record has not taught, either individually or in combination, and together with all other claimed features, that, in order to determine whether the first plurality of registers includes a constant register that is available requires access of a second list that identifies which registers of the second plurality of registers are available.

Response to Arguments
On pages 11-12 of applicant’s response (hereafter “the response”), applicant asserts that Eickemeyer has not taught the claims as amended.
The examiner respectfully disagrees for the reasons previously set forth and as explained in the rejection.  Again, for a constant to be moved to a constant register, or for a constant to be read from a constant register, both a program counter value and an opcode of an instruction are required.  The former is required to fetch the instruction (without the program counter pointing to the instruction, the instruction just sits in memory and its functionality (reading or writing a constant value) will not occur.  The latter is required because the opcode indicates to the processor what type of instruction has been encountered along with what fields the instruction includes.  For instance, when a MOV instruction is decoded, the processor will know to interpret some number of bits of the instruction as a destination register field.  This destination would be written with any constant desired.
A similar response applies to the argument related to claims 8 and 15 (on pages 14-16).

On page 13, applicant states that Eickemeyer does not disclose claim 5, but no specific argument has been presented.  That is, applicant has not addressed the reasoning set forth by the examiner.  Therefore, the argument is not persuasive and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183